Exhibit 10.29

Sunoco, Inc. Executive Compensation Summary Sheet

The following is a summary of the 2009 base salaries of the named executive
officers of Sunoco, Inc.:

 

Name/Title

   Base Salary

Lynn L. Elsenhans

Chairman, President and Chief Executive Officer

   $ 1,240,000

Terence P. Delaney

Interim Chief Financial Officer

   $ 280,000

Robert W. Owens

Senior Vice President, Marketing

   $ 510,450

Vincent J. Kelley

Senior Vice President, Refining and Supply

   $ 540,000

Michael J. Thomson

Senior Vice President, Sunoco, Inc. and

President, SunCoke Energy, Inc.

   $ 458,350